 



Exhibit 10.1
FIRST AMENDMENT TO LEASE
     This First Amendment to Lease (this “Amendment”), made as of March 16,
2006, by and between ARE-MA REGION NO. 28, LLC, a Delaware limited liability
company (“Landlord”) and ALNYLAM PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).
W I T N E S S E T H:
     WHEREAS, Landlord is the owner of certain land and improvements located at
300 Third Street, Cambridge, Massachusetts (the “Building”); and
     WHEREAS, Landlord has leased certain space within the Building including,
but not limited to, certain space on the third and fourth floors of the Building
to Tenant pursuant to a certain Lease dated as of September 26, 2003 (the
“Original Lease”) between Landlord’s predecessor in interest, Three Hundred
Third Street LLC, and Alnylam U.S., Inc., a Delaware corporation that is a
subsidiary of Tenant and was formerly known as Alnylam Pharmaceuticals, Inc.
(the “Original Tenant”), which Original Lease was assigned by the Original
Tenant to Tenant pursuant to an Assignment of Lease dated February 28, 2006, as
more particularly described in the Original Lease; and
     WHEREAS, Tenant desires to lease certain additional space on the fourth
floor containing approximately 17,823 square feet (the “Additional Premises”)
and otherwise amend the Original Lease in certain particulars; and
     WHEREAS, Landlord and Tenant have agreed to amend the Original Lease in
certain particulars to accomplish the foregoing and other matters set forth
herein as more particularly provided below.
     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:
          1.    Defined Terms.
     All capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Original Lease. In the event of any
inconsistency between the Original Lease and this Amendment, the provisions of
this Amendment shall control, and all other provisions of the Original Lease
shall remain in full force and effect. The Original Lease, as amended by this
Amendment, is hereinafter referred to as the “Lease”.

 



--------------------------------------------------------------------------------



 



          2.    Additional Premises Commencement Date.
     The Effective Date and the Rent Commencement Date with respect to the
Additional Premises shall be July 1, 2006 (the “Additional Premises Commencement
Date”).
          3.    Modifications to Original Lease. As of the Additional Premises
Commencement Date, the Original Lease is hereby modified as follows:

  (a)   Article 1D entitled “Premises” is hereby deleted in its entirety and
replaced with the following:

  D.    Premises:   Square feet (Rentable): A total of approximately 61,881
comprised of 32,537 square feet on Level 03 (the “Third Floor Premises”), 28,428
square feet on Level 04 (the “Fourth Floor Premises”), 366 square feet relating
to the rooftop penthouse, 185 square feet relating to the acid neutralization
room and 365 square feet relating to the Level P-1 chemical storage room (the
rooftop penthouse, acid neutralization room and chemical storage room are
hereinafter collectively referred to as the “Peripheral Spaces”)

  (b)   Article 1F entitled “Landlord’s Address” is hereby deleted in its
entirety and replaced with the following:

  F.    Landlord’s Address:   c/o Cornerstone Real Estate Advisers LLC
Suite 401
180 Glastonbury Boulevard
Glastonbury, Connecticut 06033
Attention: Northeast Regional Director
 
And a copy to: Attention: David Romano,
           Vice President, Asset Manager

  (c)   Article 1K entitled “Monthly Rent” is hereby amended to add the
following:

Monthly Rent for the Additional Premises:

                PERIOD     MONTHLY RENT     July 1, 2006 — June 30, 2007    
$8,874.37     July 1, 2007 — September 2011     $17,748.74    

2



--------------------------------------------------------------------------------



 



  (d)   Article 1R entitled “Parking Fee/Parking Spaces” is hereby amended to
delete the number “45” and substitute the number “55” in lieu thereof for the
period July 1, 2006 through June 30, 2007, and substitute the number “65” in
lieu thereof for the period from July 1, 2007 through the remainder of the Term.
    (e)   Article 4A is hereby amended to provide that, notwithstanding anything
contained herein to the contrary, Tenant shall have no obligation to pay
Tenant’s Pro Rata Share of Operating Expenses or Taxes attributable to fifty
percent (50%) of the Additional Premises during the period July 1, 2006 through
and including June 30, 2007.     (f)   Article 30 is hereby amended to delete
the following:         Joel R. Bloom, Esq.
Mintz Levin Cohn Ferris Glovsky and Popeo, PC
One Financial Center
Boston, MA 02111
        and substitute the following in lieu thereof:         Joseph L. Faber
Faber Daeufer & Rosenberg PC
1050 Winter Street, Suite 1000
Waltham, MA 02451     (g)   Exhibit A of the Original Lease is hereby amended to
add the Additional Premises as more particularly shown on Exhibit A attached
hereto.

          4.    Condition of Additional Premises. No promise of Landlord to
alter, remodel, repair or improve the Additional Premises and no representation,
either expressed or implied, respecting any matter or thing relating to the
Additional Premises (including the condition of the Additional Premises) has
been made by Landlord to Tenant. Tenant shall perform the Tenant Improvements to
the Additional Premises in accordance with the terms and provisions contained in
Exhibit B hereto. The Additional Premises shall be taken “as is.” The taking of
possession of the Premises by Tenant shall conclusively establish that the
Additional Premises were at such time in satisfactory condition, subject to
Landlord’s continuing obligations to provide services pursuant to the terms of
the Lease.
          5.    Ratification of Lease; Effect of Amendment. The Original Lease,
as amended by this Amendment, is hereby ratified and confirmed, and each and
every provision, covenant, condition, obligation, right and power contained in
and under, or existing in connection with, the

3



--------------------------------------------------------------------------------



 



Original Lease, as amended by this Amendment, shall continue in full force and
effect from and after the date hereof and throughout the Term. This Amendment is
not intended to, and shall not be construed to, effect a novation, and, except
as expressly provided in this Amendment, the Original Lease has not been
modified, amended, canceled, terminated, surrendered, superseded or otherwise
rendered of no force and effect. Tenant acknowledges and agrees that the
Original Lease, as amended by this Amendment, is enforceable against Tenant in
accordance with its terms. The Original Lease and this Amendment shall be
construed together as a single instrument.
          6.    No Defaults, Counterclaims or Rights of Offset; Release of
Landlord. Tenant hereby warrants and represents that, to its knowledge, as of
the date of the execution of this Amendment by Tenant, there are no defaults
under the Lease in respect of Landlord’s performance thereunder and there exist
no defenses, counterclaims or rights of offset with respect thereto. Tenant, for
itself, its officers, directors, members, shareholders and their respective
legal representatives, successors and assigns, does hereby absolutely and
irrevocably waive, remise, release and forever discharge Landlord, its
successors, assigns, partners, employees, affiliates, attorneys and agents, of
and from, any and all manner of action and actions, cause and causes of actions,
suits, debts, dues, sums of money, accounts, reckoning, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever, in law or in equity, for items or matters that Tenant could
have been aware of or known about, through and including the date of execution
and delivery of this Amendment in connection with or relating to the Lease or
the transactions contemplated hereby. Nothing contained in this paragraph shall
be construed to release Tenant from its obligations under the Lease throughout
the Term of the Lease (including the Extended Term).
          7.    Brokers. Landlord and Tenant represent and warrant to each other
that neither has dealt with any broker, finder or agent in procuring this
Amendment except for Meredith & Grew (the “Broker”). Tenant and Landlord
represent and warrant to each other that (except with respect to the Broker,
with whom Palm, Inc. has entered into a separate brokerage agreement and
Landlord shall have no liability or obligation to Broker whatsoever in
connection therewith) no broker, agent, commission salesperson, or other person
has represented it in the negotiations for and procurement of this Amendment and
of the Additional Premises and that no commissions, fees, or compensation of any
kind are due and payable in connection herewith to any broker, agent, commission
salesperson, or other person. Tenant and Landlord agree to indemnify and hold
harmless each other, its agents, members, partners, representatives, officers,
affiliates, shareholders, employees, successors and assigns from and against any
and all loss, liabilities, claims, suits, or judgments (including, without
limitation, reasonable attorneys’ fees and court costs incurred in connection
with any such claims, suits, or judgments, or in connection with the enforcement
of this indemnity) for any fees, commissions, or compensation of any kind which
arise out of or are in any way connected with any claimed agency relationship
not referenced in this paragraph.
          8.    Successors and Assigns. This Amendment shall bind and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

4



--------------------------------------------------------------------------------



 



          9.    Counterparts. This Amendment may be executed in a number of
identical counterparts, each of which for all purposes shall be deemed to be an
original, and all of which shall collectively constitute but one agreement,
fully binding upon, and enforceable against the parties hereto.
          10.    Authority.
          (a)      Landlord represents and warrants that (i) the execution and
delivery of this Amendment by Landlord has been duly authorized; (ii) the
individual executing this Amendment on behalf of Landlord is duly authorized and
empowered to do so and to bind Landlord accordingly; (iii) the Landlord named
herein is the holder of the interest of “Landlord” under the Lease and has the
full right, power and authority to enter into this Amendment; and (iv) Landlord
has obtained all consents, approvals or joinders of any third parties as are
required in order for Landlord to enter into, perform and give full force and
effect to this Amendment
          (b)      Tenant represents and warrants that (i) the execution and
delivery of this Amendment by Tenant has been duly authorized; (ii) the
individual executing this Amendment on behalf of Tenant is duly authorized and
empowered to do so and to bind Tenant accordingly; (iii) the Tenant named herein
is the holder of the interest of “Tenant” under the Lease and has the full
right, power and authority to enter into this Amendment; and (iv) Tenant has
obtained all consents, approvals or joinders of any third parties as are
required in order for Tenant to enter into, perform and give full force and
effect to this Amendment.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURES APPEAR THE FOLLOWING PAGE

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the day and year first written above.

    TENANT:       ALNYLAM PHARMACEUTICALS, INC.           By:    
/s/ Patricia L. Allen
        Name:    
Patricia L. Allen
       Title:   
VP, Finance & Treasurer
        Date as of:   
3/16/06
 

LANDLORD:
ARE-MA REGION NO. 28, LLC,
a Delaware limited liability company

    By:   Alexandria Real Estate Equities, L.P.,
a Delaware limited liability company, its member

    By:   ARE-QRS Corp., a Maryland corporation,
Its general partner

                  By:   /s/ Jennifer Pappas       Name:   Jennifer Pappas       
Title:   V.P. & Assistant Secretary       Date:  3/16/06    

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A

Additional Premises
[Graphical Depiction of Floor Plan of Additional Premises Appears Here]
 

 

 

 

 

 

 

 

 

 

 

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Tenant’s Work
     1.    (a)    Tenant shall, at such time as Tenant is prepared to so do (the
“Plan Submission Date”), at Tenant’s expense, submit to Landlord final and
complete dimensioned and detailed plans and drawings of partition layouts
(including openings), ceiling and lighting layouts, colors, mechanical and
electrical circuitry plans and any and all other information as may be
reasonably necessary to complete the construction of the Additional Premises in
accordance with this Exhibit B (such plans are collectively referred to herein
as “Tenant’s Plans”). The partition layout, and ceiling and lighting layout
plans shall be 1'0" = 1/8" scale. Tenant shall submit Tenant’s Plans and any
other plans required by this Exhibit B to Landlord in form, quality and quantity
acceptable for the purposes of filing for a building permit with the Building
Department of the City, and such plans shall be signed and sealed by an
architect licensed in the Commonwealth of Massachusetts;
            (b)    Landlord shall approve Tenant’s Plans as soon as reasonably
possible or designate by notice to Tenant the specific changes required to be
made to Tenant’s Plans, which Tenant shall make within three (3) business days
of receipt. This procedure shall be repeated until Tenant’s Plans are finally
approved by Landlord.
            (c)    Any architect or designer acting for or on behalf of Tenant
shall be deemed an agent of and authorized to bind Tenant in all respects.
            (d)    All plans, drawings and specifications with respect to the
Additional Premises required to be submitted by Tenant to Landlord shall comply
with and conform to the Building plans filed with the Department of Buildings,
Building standard specifications (the receipt of which Tenant hereby
acknowledges) and with all the rules, regulations and/or other requirements of
any governmental department having jurisdiction over the construction of the
Building and/or Additional Premises. Tenant shall prepare drawings in accordance
with pre-existing conditions and field measurements.
            (e)    Landlord’s review of Tenant’s Plans is solely to protect the
interests of Landlord in the Building and the Additional Premises, and Landlord
shall be neither the guarantor of, nor responsible for, the correctness or
accuracy of Tenant’s Plans, or the compliance of Tenant’s Plans with applicable
requirements of any governmental authority. Landlord’s review and approval of
any submissions shall not be deemed to be an approval of the adequacy for any
particular purpose or system capacity or the cost of the Tenant Improvements.
            (f)    Tenant shall reimburse Landlord for actual costs incurred by
Landlord to approve all submissions submitted pursuant to this Exhibit B.
     2.    (a)    Tenant shall, at its expense (except for the Allowance), in
accordance with the terms and conditions of this Exhibit B. be responsible for
the construction of all improvements and alterations necessary to prepare the
Additional Premises to conform with Tenant’s Plans (the “Tenant Improvements”).
After completion of Tenant’s Plans, Tenant shall submit Tenant’s Plans to the
appropriate governmental body for plan checking and a building permit. Tenant
shall deliver a copy of the building permit to Landlord prior to the

 



--------------------------------------------------------------------------------



 



commencement of construction of the Tenant Improvements. Tenant shall not make
any changes to Tenant’s Plans once finally approved by Landlord without
Landlord’s consent.
            (b)    Tenant shall select a contractor (the “Contractor”), subject
to the approval of Landlord, which approval will not be unreasonably withheld
and shall be granted or denied within 15 calendar days of request for such
approval. With its request for approval of the Contractor, Tenant shall furnish
to Landlord such information concerning the proposed Contractor’s background and
experience as Landlord may reasonably require. A price for a construction
contract based on Tenant’s Plans shall be mutually agreed upon by Tenant and the
Contractor. Tenant shall enter into an agreement with the Contractor to build
the Tenant Improvements, at Tenant’s sole cost, except for the Allowance.
Notwithstanding anything contained herein to the contrary, Tenant shall be
required to use AHA Consultants for any engineering of Tenant Improvements
related to mechanical, electrical or plumbing work.
          The construction contract will provide for progress payments, no more
frequently than once per calendar month, in minimum increments of $25,000.00,
and each progress payment will be funded as follows: Landlord will fund the
percentage of each progress payment equal to a fraction expressed as a
percentage, the numerator of which is the Allowance and the denominator of which
is the total cost of the Tenant Improvements; and Tenant will fund the
remainder. Ten percent (10%) of each progress payment shall be retained by
Landlord until Tenant delivers, or causes to be delivered, to Landlord a
certificate of occupancy or certificate of completion, in form and substance
reasonably satisfactory to Landlord, with respect to the Additional Premises
together with final and unconditional waivers of mechanic’s liens concerning the
work for all labor and services performed and all material furnished in
connection with the work, signed by the Contractor and all subcontractors,
suppliers, and laborers involved in the work. Notwithstanding anything contained
herein or in the Lease to the contrary, Landlord shall have no obligation to
disburse any portion of the Allowance during any period of time that Tenant is
in default of its obligations under the Lease or upon or following termination
of the Lease.
            (c)    If the cost of the design and construction of the Tenant
Improvements is less than the Allowance, the difference shall be retained by
Landlord. In the event that Tenant requests any changes to Tenant’s Plans,
Landlord shall not unreasonably withhold its consent to any such changes,
provided the changes do not adversely affect the Building’s structure, systems,
equipment or appearance, but if such changes increase the cost of constructing
the Tenant Improvements shown on Tenant’s Plans, Tenant shall pay such increased
costs to the Contractor when the request is approved by Landlord.
            (d)    The Allowance will be applied to the construction of the
Tenant Improvements, related design and engineering costs and for no other
purpose. The Allowance shall be an amount equal to $445,575.00 (the
“Allowance”). All costs attributable to the Tenant Improvements in excess of the
Allowance shall be paid for by Tenant.
     3.    (a)    Before beginning the Tenant Improvements, Tenant shall pay for
and deliver to Landlord policies and certificates of insurance in amounts and
with such companies as shall be reasonably satisfactory to Landlord, such as,
but not limited to Public Liability, Property Damage and Workmen’s Compensation,
to protect Landlord and Tenant during the period of performing the Tenant
Improvements. Landlord and the Contractor shall be named as insured parties in
such policies or certificates of insurance and the same shall remain in effect
during the period of the performance of the Tenant Improvements.
B-2

 



--------------------------------------------------------------------------------



 



            (b)    All the Tenant Improvements shall be in accordance with the
rules and regulations of any governmental department or bureau having
jurisdiction thereover and shall not conflict with, or be in violation or cause
any violation of, Landlord’s basic Building plans and/or the construction of the
Building, and all the Tenant Improvements shall be completed free of all liens
and encumbrances. All permits which may be required by Tenant for the Tenant
Improvements shall be procured and paid for by Tenant or, if Landlord shall deem
the same advisable, Landlord may procure such permits and Tenant shall pay for
the same. No plans and/or specifications required to be filed by Tenant pursuant
to any work contemplated to be performed by it within the Additional Premises
shall be filed or submitted to any governmental authority having jurisdiction
thereover without first having obtained Landlord’s approval of same.
            (c)    Upon completion of the Tenant Improvements, Tenant will
remove all debris and excess materials from the Building and the Additional
Premises.
            (d)    The labor employed by Tenant or the Contractor shall always
be harmonious and compatible with the labor employed by Landlord or any
contractors or sub-contractors of Landlord. Should such labor be incompatible
with such Landlord’s labor as shall be determined by the sole judgment of
Landlord, to be exercised in good faith, Landlord may require Tenant to withdraw
from the Additional Premises until the completion of work by Landlord.
            (e)    In the event Tenant or the Contractor shall enter upon the
Additional Premises or any other part of the Building, as may be permitted by
Landlord, Tenant shall indemnify and save Landlord free and harmless from and
against any and all claims arising from or out of any entry thereon or the
performance of the Tenant Improvements and from and against any and all claims
arising from or claimed to arise from any act or neglect of Tenant or Tenant’s
representatives or from any failure to act, or for any other reason whatsoever
arising out of said entry or such work.
            (f)    Tenant Improvements which Landlord reasonably determines are
specialized to Tenant’s use and occupancy of the Additional Premises including,
without limitation, wiring and cabling shall, at the election of Landlord,
either (1) be removed by Tenant at its expense before the expiration or earlier
termination of the term of the Lease or (2) remain upon the Additional Premises
and be surrendered therewith without disturbance, molestation or injury upon the
expiration or earlier termination of the Lease. If Landlord requires the removal
of all or part of the specialized Tenant Improvements, Tenant, at its expense,
shall repair any damage to the Additional Premises or the Building caused by
such removal. If Tenant fails to remove any specialized Tenant Improvements upon
Landlord’s request, then Landlord may (but shall not be obligated to) remove the
same and the cost of such removal and repair of any damage caused by the same,
together with any and all damages which Landlord may suffer and sustain by
reason of the failure of Tenant to remove the same, shall be charged to Tenant
and paid upon demand.
     4.    Tenant accepts the Additional Premises in its “as is” condition and
acknowledges that it has had an opportunity to inspect the Additional Premises.
In no event shall Tenant be eligible to receive or entitled to any credit for
any portion of the Allowance not used by Tenant by July 31, 2008. Tenant shall
be responsible for the maintenance, repair and
B-3

 



--------------------------------------------------------------------------------



 



replacement of all Tenant Improvements unless the same is necessitated by the
negligent acts of Landlord.
     5. Tenant hereby authorizes David M. Konys as Tenant’s representative to
act on its behalf and represent its interests with respect to all matters which
pertain to the construction of Tenant Improvements, and to make decisions
binding upon Tenant with respect to such matters. Landlord hereby authorizes
William Byrne to be Landlord’s representative in connection with construction of
the Tenant Improvements. Tenant hereby expressly recognizes and agrees that no
other person claiming to act on behalf of the Landlord is authorized to do so,
and any costs, expenses liabilities or obligations incurred or paid by Tenant in
reliance on the discretion of any such other person shall be Tenant’s sole
responsibility.
     6.    In the event of a conflict between the terms and provisions of the
Lease and the terms and provisions of this Exhibit, the terms and provisions of
this Exhibit shall control.
B-4

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF LEASE
     FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby
acknowledged, Alnylam U.S., Inc. f/k/a Alnylam Pharmaceuticals, Inc., having a
principal address of 300 Third Street, Cambridge, Massachusetts (“Assignor”),
hereby assigns to the Alnylam Pharmaceuticals, Inc., its parent, having a
principal address of 300 Third Street, Cambridge, Massachusetts (“Assignee”),
that certain Lease (the “Lease”) dated as of September 26, 2003, by and between
Three Hundred Third Street, LLC, as Lessor, and the Assignor, as Lessee,
relating to premises located in 300 Third Street, Cambridge, Massachusetts, as
described in the Lease, a Notice of which is filed and recorded with the
Middlesex South Registry of Deeds recorded in Book 41095, Page 076.
     Further, Assignee hereby accepts such assignment and assumes all of
Lessee’s obligations under the Lease.
     This Assignment of Lease shall inure to the benefit of and be binding upon
Assignor and Assignee and their respective successors and assigns.
     EXECUTED as an instrument under seal as of the 28th day of February, 2006.

 



--------------------------------------------------------------------------------



 



         
ASSIGNEE:
  ASSIGNOR:    
 
       
ALNYLAM PHARMACEUTICALS, INC.
  ALNYLAM U.S., INC.
f/k/a Alnylam Pharmaceuticals, Inc.    
 
       
By: /s/ Patricia L. Allen

  By: /s/ Patricia L. Allen
   
 
       
Name: Patricia L. Allen
Title VP, Finance & Treasurer
  Name: Patricia L. Allen
Title: Treasurer    

COMMONWEALTH OF MASSACHUSETTS

Middlesex, ss   March 1, 2006               

     Before me, the undersigned notary public, personally appeared Patricia
Allen, VP Finance & Treasurer, whose name is signed on the preceding document,
and such person acknowledged to me that he signed such document voluntarily for
its stated purpose. The identity of such person was proved to me through
satisfactory evidence of identification, which was [_] photographic
identification with signature issued by a federal or state governmental agency,
[_] oath or affirmation of a credible witness, or [x] personal knowledge of the
undersigned,
/s/ Ann M. Saitta                         
Notary Public
My Commission Expires: March 7, 2008
COMMONWEALTH OF MASSACHUSETTS

Middlesex, ss   March 1, 2006               

     Before me, the undersigned notary public, personally appeared Patricia
Allen, Treasurer, whose name is signed on the preceding document, and such
person acknowledged to me that he signed such document voluntarily for its
stated purpose. The identity of such person was proved to me through
satisfactory evidence of identification, which was [_] photographic
identification with signature issued by a federal or state governmental agency,
[_] oath or affirmation of a credible witness, or [x] personal knowledge of the
undersigned,
/s/ Ann M. Saitta                
Notary Public
My Commission Expires: March 7, 2008

 